Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 07/27/2022.

The application has been amended as follows: 
Claim 1) A system, comprising: 
a memory for storing instructions; and 
a processor for executing the instructions to perform a method, the method comprising: 
capturing a live input stream and a manifest of the live input stream from one of a content delivery system or storage system; 
identifying a media segment referenced in the manifest for an edit, wherein the edit corresponds to removal or replacement of the media segment referenced in the manifest based on an indicator in the manifest; 
manipulating the manifest of the live input stream based on the identified media segment; and 
generating a pre-encoded media asset for a repeated playback based on the manipulation of the manifest of the live input stream,
wherein the manipulation of the manifest corresponds to: 
removing references to the media segment prior to a live event start indicator and after a live event end indicator, and maintaining indicators that mark locations of a non-programming content and removal of duration information and referenced media segment that corresponds to originally schedule non-programming content, and wherein the duration of the non-programming content is defined when the generated pre-encoded media asset is repeatedly played back.

Claim 3) Cancelled.

Claim 11) A method, comprising:
capturing, by a processor, a live input stream and a manifest of the live input stream from one of a content delivery system or storage system; 
identifying, by the processor, media segment referenced in the manifest for an edit,
 wherein the edit corresponds to removal or replacement of the media segment referenced in the manifest based on an indicator in the manifest; 
manipulating the manifest of the live input stream based on the identified media segment; and 
generating, by the processor, a pre-encoded media asset for a repeated playback based on the manipulation of the manifest of the live input stream,
wherein the manipulation of the manifest corresponds to: 
removing of references to the media segment prior to a live event start indicator and after a live event end indicator, and maintaining indicators that mark locations of a non-programming content and removal of duration information and a referenced media segment that corresponds to originally schedule non-programming content, and wherein the duration of the non-programming content is defined when the generated pre-encoded media asset is repeatedly played back.

Claim 13) Cancelled.

Claim 20) A non-transitory computer-readable medium having stored thereon, computer implemented instruction which when execute by a processor, causes the computer to execute operations, the operations comprising:
capturing a live input stream and a manifest of the live input stream from one of a content delivery system or storage system; 
identifying media segment referenced in the manifest for an edit, 
wherein the edit corresponds to removal or replacement of the media segment referenced in the manifest based on an indicator in the manifest;
manipulating the manifest of the live input stream based on the identified media segment; and 
generating a pre-encoded media asset for a repeated playback based on the manipulation of the manifest of the live input stream,
wherein the manipulation of the manifest corresponds to: 
removing of references to the media segment prior to a live event start indicator and after a live event end indicator, and maintaining indicators that mark locations of a non-programming content and removal of duration information and a referenced media segment that corresponds to originally schedule non-programming content, and wherein the duration of the non-programming content is defined when the generated pre-encoded media asset is repeatedly played back.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A system, comprising a memory for storing instructions, and a processor for executing the instructions to perform a method, the method comprising capturing a live input stream and a manifest of the live input stream from one of a content delivery system or storage system, identifying a media segment referenced in the manifest for an edit, wherein the edit corresponds to removal or replacement of the media segment referenced in the manifest based on an indicator in the manifest, manipulating the manifest of the live input stream based on the identified media segment, and generating a pre-encoded media asset for a repeated playback based on the manipulation of the manifest of the live input stream, wherein the manipulation of the manifest corresponds to removing references to the media segment prior to a live event start indicator and after a live event end indicator, and maintaining indicators that mark locations of a non-programming content and removal of duration information and referenced media segment that corresponds to originally schedule non-programming content, and wherein the duration of the non-programming content is defined when the generated pre-encoded media asset is repeatedly played back, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
07/27/2022